Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants arguments regarding amended claim 1 are persuasive.  The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dalto et al. (US 2012/0310729) discloses a method of placing a bid in an auction for digital advertisement space in an online advertising platform includes determining whether a threshold for optimized bidding has been met, and, upon determining that the threshold has been met, formulating, based at least in part on actual success event data, an optimized value as the bid. If the threshold has not been met, a learn value is formulated as the bid. Formulating the learn value includes receiving a desired payment value for obtaining a success event, calculating a ratio of actual and projected success events to actual and projected impressions to obtain a conversion rate, and applying the conversion rate to the desired payment value to determine the bid value. The bid is then submitted to the digital advertisement space auction.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425